        


EXHIBIT 10.22


FIRST AMENDMENT
TO THE
CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN


Caterpillar Inc. (the ‘‘Company”) sponsors the Caterpillar Inc. Supplemental
Employees’ Investment Plan (the “Plan”). By a document dated May 9, 2017, the
Plan was most recently amended and restated effective May 15, 2017. Pursuant to
Article IX of the Plan, the Company has reserved the right to amend the Plan, in
whole or in part, at any time. By this instrument, the Company amends the Plan
to update the title of the Company’s Vice President, Human Services Division.
1.This First Amendment shall be effective as of July 24, 2017.
2.    Section 1.1 of the Plan is hereby amended to add a new Section 1.1(dd) to
the end thereof to provide as follows:
“(dd) “CHRO” means the Company’s Chief Human Resources Officer. If as a result
of management reorganization, the management responsibilities of the CHRO
change, the CHRO role under the Plan shall automatically transfer to the
successor position responsible for the Company’s benefit plans.”
3.    Section 10.10 of the Plan is hereby amended and restated in its entirety
to provide as follows:
“10.10 Conflicts. If any person holds a position under the Plan through which he
or she is charged with making a decision about the administration of his or her
own (or any immediate family member’s) Plan participation, including, without
limitation, decisions regarding eligibility, or account valuation, or the
administration of his or her Plan investments, then such person shall be recused
and the decision shall be made by the Plan Administrator. If a decision is
required regarding the administration of the Plan Administrator’s Plan
participation, including without limitation, decisions regarding eligibility, or
account valuation, or the administration of his or her Plan investments, such
decision shall be made by the


5907402

--------------------------------------------------------------------------------




CHRO. Nothing in this Section 10.10 shall be construed to limit a Participant’s
or the Plan Administrator’s ability to make decisions or elections with regard
to his or her participation in the Plan in the same manner as other
Participants.”


4.    This First Amendment amends only the provisions of the Plan as noted
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and the intent of this First Amendment.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 15th day of December, 2017.
CATERPILLAR INC.
/s/ Cheryl H. Johnson            
Cheryl H. Johnson
Chief Human Resources Officer                 



2


5907402

